ACCEPTED
                                                                                          06-16-00034-CV
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                      7/5/2016 1:54:48 PM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK



                              No. 6-16-0034-CV
                                                                         FILED IN
                                                                  6th COURT OF APPEALS
                       In the Sixth Court of Appeals                TEXARKANA, TEXAS
                            Texarkana, Texas                      7/5/2016 1:54:48 PM
                                                                      DEBBIE AUTREY
                                                                          Clerk
                           Wayne E. Freeman, et al
                                              Appellants,
                                     v.

                          Harleton Oil & Gas, Inc.,
                                                Appellee.
                         _____________________________

                      Unopposed Motion to Extend
                      Harleton’s Briefing Deadline
                         _________________________

To the Honorable Court of Appeals:

       Cross-Appellant, Harleton Oil & Gas, Inc., asks the Court to extend its

briefing deadline by 30 days, to and including August 10, 2016.


                                    1.
                     Information Required By Rule 10.5,
                              Tex. R. App. P.

The following information supports this request.

(i)    Cross-Appellant’s brief is currently due July 11, 2016.

(ii)   Cross-Appellant requests an extension of 30 days for filing its brief, to

       and including Wednesday, August 10, 2016.



                                         1
(iii) This unopposed motion is Cross-Appellant’s first motion to extend its

      briefing deadline.


                                        2.
                           Facts Explaining the Need to
                           Extend the Briefing Deadline

       All parties are filing briefs as appellants. The Freeman Appellants and the

Buffco Appellants have been granted 30-day extensions of their briefing

deadlines. Chesapeake Louisiana has today filed a motion requesting a similar

extension. Harleton desires to file its cross-appellant’s brief simultaneous with

the other parties’ appellant’s briefs. The requested extension will allow it to do

so.

       Additionally, counsel will be unable to complete the referenced brief and

secure the necessary co-counsel and client approval by the current deadline, due

in part to the following commitments of Greg Smith, who is primarily

responsible for drafting the brief:

(a) No. 01-15-0005-3754, In the Matter of the Arbitration Between: Maria Del

      Rosario Lopez, et al. v. Pilgrim’s Pride Corporation, in the American Arbitration

      Association (pre-arbitration preparations); and

(b) No. 1329055, Toledo v. K & B Transportation, in the 145th District Court,

      Nacogdoches County, Texas; (post-trial briefing and motions).


                                            2
                                        3.

      This motion is not sought solely for delay, but in the interest of justice

and to ensure a quality response that aids the Court’s decisional process.


                                       4.
                                   Conference

      Counsel for all other parties state that this motion is not opposed.


                                     5.
                            Conclusion and Prayer

      Cross-Appellant Harleton Oil & Gas, Inc. prays that the Court would

extend the deadline for filing its brief by 30 days, to and including Wednesday,

August 10, 2016.

                                        Respectfully submitted,



                                        ____________________________
                                        GREG SMITH
                                        State Bar No. 18600600
                                        RAMEY & FLOCK, P.C.
                                        100 East Ferguson, Suite 500
                                        Tyler, Texas 75702
                                        Telephone: (903) 597-3301
                                        Facsimile: (903) 597-2413
                                        Email: gsmith@rameyflock.com




                                         3
                                          BRENT HOWARD
                                          State Bar No. 10062600
                                          HOWARD & DAVIS, P.C.
                                          100 E. Ferguson, Suite 1200
                                          Tyler, Texas 75702
                                          Telephone: (903) 533-9997
                                          Facsimile: (903) 533-0260
                                          bhoward@hdbtyler.com

                                          ATTORNEYS FOR CROSS-
                                          APPELLANT HARLETON
                                          OIL & GAS, INC.

                           Certificate of Service

       The undersigned certifies that the foregoing document was filed

electronically in compliance with Texas Rules of Appellate Procedure. As such,

this notice was served on all counsel, who are deemed to have consented to

electronic service, on this the 5th day of July, 2016.



                                          ____________________________
                                          GREG SMITH




                                           4